DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-10 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 
Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A production plan schedule creation method for making a production schedule for producing products related to a plurality product model numbers by performing work related to a plurality of work codes for each product, the production plan schedule creation method comprising: extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code; when the extracted characteristic of the work time distribution for each product model number and for each work code includes a distribution characteristic, creating work time definition data that defines a work time for each product model number and for each work code according to the distribution characteristic; constructing a production model for producing the products related to the plurality of product model numbers using the work time definition data; and optimizing the production model to minimize a lead time of the production model. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which includes “commercial or legal interactions.” Optimizing the production model to minimize the lead time is a form of commercial or legal interactions because it allows the method to improve a sales process by minimizing the lead time. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a characteristic classification library; a work time definition library; an algorithm; and a production model.
The characteristic classification library is merely used for storing a characteristic of a work time distribution for each product model number and for each work code (Paragraph 0014). The work time definition library is merely used for storing a work time applied to each characteristic of the work time distribution (Paragraph 0015). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The libraries are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the algorithm and the production model are simple limiting the use of the abstract idea to a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of optimizing the production model to minimize the lead time, wherein the lead time is computed using a lower level of granularity. The specification shows that the characteristic classification library is merely used for storing a characteristic of a work time distribution for each product model number and for each work code (Paragraph 0014). The work time definition library is merely used for storing a work time applied to each characteristic of the work time distribution (Paragraph 0015). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). Further, the algorithm and the production model are merely used as a tool to perform an abstract idea at Step 2B Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 6
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 6 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 6 recites: An information system to make a production schedule for producing products related to a plurality product model numbers by performing work related to a plurality of work codes for each product, configured to extract, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code, when the characteristic of the work time distribution extracted for each product model number and each work code includes a distribution characteristic defined, create work time definition data that defines a work time for each product model number and for each work code in accordance with a work time definition according to the distribution characteristic, to construct a production model for producing the products related to the plurality of product model numbers, and to minimize a lead time of the production model. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which includes “commercial or legal interactions.” Optimizing the production model to minimize the lead time is a form of commercial or legal interactions because it allows the method to improve a sales process by minimizing the lead time. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 6 includes additional elements: a processor; a memory; a production plan schedule creation program; a characteristic classification unit; a work time definition unit; an algorithm; a production model construction unit; and a production plan optimization unit.
The processor is merely used for executing a program (Paragraph 0020). The memory is merely used for storing a program (Paragraph 0020). The production plan schedule creation program includes a characteristic classification unit, a work time definition unit, a production model construction unit, and a production plan optimization unit as main parts thereof (Paragraph 0021).  The characteristic classification unit is merely used for storing a characteristic of a work time distribution for each product model number and for each work code (Paragraph 0014). The work time definition unit is merely used for storing a work time applied to each characteristic of the work time distribution (Paragraph 0015). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model construction unit is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). The production plan optimization unit is merely used for minimizing a lead time while taking into account a constraint condition and the like for the constructed production model (Paragraph 0016). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the algorithm and the production model construction unit are simple limiting the use of the abstract idea to a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of optimizing the production model to minimize the lead time, wherein the lead time is computed using a lower level of granularity. The specification shows that the processor is merely used for executing a program (Paragraph 0020). The memory is merely used for storing a program (Paragraph 0020). The production plan schedule creation program includes a characteristic classification unit, a work time definition unit, a production model construction unit, and a production plan optimization unit as main parts thereof (Paragraph 0021).  The characteristic classification unit is merely used for storing a characteristic of a work time distribution for each product model number and for each work code (Paragraph 0014). The work time definition unit is merely used for storing a work time applied to each characteristic of the work time distribution (Paragraph 0015). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model construction unit is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). The production plan optimization unit is merely used for minimizing a lead time while taking into account a constraint condition and the like for the constructed production model (Paragraph 0016). Further, the algorithm and the production model construction unit are merely used as a tool to perform an abstract idea at Step 2B Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-5 and 7-10 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein the characteristic classification library includes: extracting the number of mountains in the work time distribution as the characteristic of the work time distribution, and when a plurality of the mountains are present as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined as a work time including a work time dependent element other than the work code; extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution, and when the inclination on a right side of the mountain is 25equal to or less than a predetermined threshold as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined in a manner decomposed into a net work time and a wait time; extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, and when a peak is present as the characteristic of the work time distribution for each product model number and for each work code, when the work time for each product model number and for each work code is defined, preprocessing of removing work performance data related to the peak as an outlier is performed; and calculating a data loss rate of the work performance 26data for each product model number and for each work code, and when the data loss rate of the work performance data for each product model number and for each work code is equal to or larger than a predetermined threshold, a data loss complement algorithm is applied as preprocessing for the work performance data for each product model number and for each work code. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a “method of organizing human activity” which includes “commercial or legal interactions.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 2006/0009989 A1), in view of Powell (US 2020/0104169 A1).
Regarding claim 1, McCormick discloses a production plan schedule creation method for making a production schedule for producing products related to a plurality product model numbers by performing work related to a plurality of work codes for each product (Paragraph 0004, The advent of the production factories created many more benefits, such as reduced costs and higher production. This resulted in greater sales, more growth and the development of more products and services for consumers. However, it also created many new problems to be addressed. Of the myriad of problems created, three of these included the issues of how to order material for all of the jobs currently being run as well as for the future expected jobs, how to decide how many parts to run at a given time and how to schedule multiple jobs on a limited number of machines and work stations. With perseverance and ingenuity, someone or a group of people created what is now known as MRP and MRP II. MRP stands for Material Requirements Planning, and MRP II stands for Manufacturing Resource Planning; Paragraph 0013, For example, if a business has decided that its primary strategic objective is to substantially reduce lead-times to customers, then scheduling by the oldest order first is not the best method to minimize lead-times. Instead, it would be more beneficial to schedule the work based upon minimizing the lead-times to customers; Paragraph 0018, Dependant work is work where there are two or more different jobs or orders that must use the same work station, machine, operator, tooling, fixturing and/or the same material and a choice must be made as to which job or order will get the workstation, machine, operator, tooling, fixture and/or the material first; Examiner interprets the “different job and/or order” as the “plurality of work codes for each product.”), the production plan schedule creation method comprising: 
extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time … for each product model number and for each work code based on a characteristic classification library (Paragraph 0029, It is important to prioritize 10 and select the primary the strategic objective 11 as different strategic objectives 9 may have different and/or conflicting measures. For example, if there were two strategic objectives 9, one to improve profitability and another to reduce product lead-times, the measure for improving profits might be something like monitoring the earnings before income taxes (EBIT) while the measure for reducing lead-times might be some-thing like monitoring the average lead-time per customer order); 
when the extracted characteristic of the work time distribution for each product model number and for each work code includes a … characteristic defined in a work time definition library, creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (Paragraph 0029, It is important to prioritize 10 and select the primary the strategic objective 11 as different strategic objectives 9 may have different and/or conflicting measures. For example, if there were two strategic objectives 9, one to improve profitability and another to reduce product lead-times, the measure for improving profits might be something like monitoring the earnings before income taxes (EBIT) while the measure for reducing lead-times might be some-thing like monitoring the average lead-time per customer order); 
constructing a production model for producing the products related to the plurality of product model numbers using the work time definition data (Paragraph 0037, For example, if the primary strategic objective 11 was chosen to be reducing lead-times, one of the questions that must be answered is: does the entity want to get orders out faster or does the entity want to get more orders out in the same time frame. Note that these two issues do not necessarily result in the same outcome. It is quite possible to find a means to get more orders out in a day and yet not reduce the lead-times for any job. Similarly, it is very possible to reduce the lead-times of many jobs and still not ship any more jobs per day than was shipped in the past; Paragraph 0038, If an entity chose getting orders out faster, then the order of the constraint 18 to schedule against would be the man, machine, fixture or whatever constraint 17 selected that has the greatest order per load ratio on it. For example, if reducing lead-times was the strategic objective 11 and the desired result 26 was to get orders out faster and the machines were chosen as the constraint 17, then the machine with the greatest number of orders per machine load hours should be scheduled first for the planning period. The reason for this is that this measure 27 is determining the amount of time per order; Paragraph 0039, On the other hand, if reducing lead-time was the strategic objective 11 and an entity chose getting more orders out per day and the machines were chosen as the constraint 17, then the machine with the greatest number of orders tied to that machine should be scheduled first. The reason for this is that the measure 27 is determining the machine with the greatest number of orders and not the amount of time those orders consume); 
and optimizing the production model to minimize a lead time of the production model (Paragraph 0013, For example, if a business has decided that its primary strategic objective is to substantially reduce lead-times to customers, then scheduling by the oldest order first is not the best method to minimize lead-times. Instead, it would be more beneficial to schedule the work based upon minimizing the lead-times to customers; see Figure 2 and related text in Paragraph 0044, As another example, if the primary strategic objective 11 was reducing lead-times for customer orders and the measure for scheduling work 15 was chosen to be lead-time until order completion, the lead-time for each dependant job and/or order would be determined and cumulated 19. All of the independent jobs and/or orders could then be scheduled 20 since they would not impact any other job. The dependant jobs and/or orders would then be sorted 21 in ascending order by the chosen constraint 17. Thus, if the chosen constraint 17 was the machine, the jobs and/or orders would be sorted 21 ascendingly by machine; Paragraph 0047, The next step is to return to the step wherein the order of the constraints for scheduling work by was defined 18 and continue with this process until all of the jobs have been scheduled through all of the constraints).
McCormick discloses optimizing the production model to minimize a lead time of the production model, wherein the work measure is the average lead time for each job and/or order. Although McCormick discloses creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library, McCormick does not specifically disclose a work time distribution characteristic (e.g. shape of the distribution).
However, Powell discloses extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code based on a characteristic classification library (Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner notes that Powell can identify whether the distribution is skewed to the left or to the right. Therefore, based on broadest reasonable interpretation in light of the specification, Powell discloses a “characteristic of a work time distribution” because it can identify the difference between left and right inclinations of the distribution);
when the extracted characteristic of the work time distribution for each product model number and for each work code includes a distribution characteristic defined in a work time definition library, creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (see Figure 11 and related text in Paragraph 0107, The project management and work tracking system is implemented in a computer system environment comprising processor 1110 resources and memory 1120 resources used to implement program system functionality including scheduling of tasks/sub-tasks and tracking execution by a scheduler/tracker 1180 using defined task and sub-task data 1170 and managing acquisition and dissemination of project data from users by a user interface and display controller 1160; Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner interprets the “estimated time to assembly a product” as the “work time for each product number” and the “estimated time for each sub-task” as the “work time for each work code.”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time for each product model number and for each work code based on a characteristic classification library (e.g. average lead time per job/customer order) of the invention of McCormick to further incorporate a characteristic of a work time distribution of the invention of Powell because doing so would allow the method to measure variability about likely/expected outcomes at different levels of detail and granularity of tasks (See Powell, Paragraphs 0096 & 0114). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, McCormick discloses an information processing device configured to make a production schedule for producing products related to a plurality product model numbers by performing work related to a plurality of work codes for each product (Figure 1, Processor; Paragraph 0004, The advent of the production factories created many more benefits, such as reduced costs and higher production. This resulted in greater sales, more growth and the development of more products and services for consumers. However, it also created many new problems to be addressed. Of the myriad of problems created, three of these included the issues of how to order material for all of the jobs currently being run as well as for the future expected jobs, how to decide how many parts to run at a given time and how to schedule multiple jobs on a limited number of machines and work stations. With perseverance and ingenuity, someone or a group of people created what is now known as MRP and MRP II. MRP stands for Material Requirements Planning, and MRP II stands for Manufacturing Resource Planning; Paragraph 0013, For example, if a business has decided that its primary strategic objective is to substantially reduce lead-times to customers, then scheduling by the oldest order first is not the best method to minimize lead-times. Instead, it would be more beneficial to schedule the work based upon minimizing the lead-times to customers; Paragraph 0018, Dependant work is work where there are two or more different jobs or orders that must use the same work station, machine, operator, tooling, fixturing and/or the same material and a choice must be made as to which job or order will get the workstation, machine, operator, tooling, fixture and/or the material first; Examiner interprets the “different job and/or order” as the “plurality of work codes for each product.”), the information processing device comprising: 
a processor; a memory; and a production plan schedule creation program read into the memory and to be executed by the processor (Paragraph 0026, As shown in FIG. 1, the system contains a processor 2, such as a central processing unit (CPU), and memory 3, such as RAM and ROM. Stored in the memory 3 are databases 4 and the Management Information System (MIS) 5. Within the MIS 5 are a variety of software programs including a Materials Requirement Planning (MRP) 6 module, Manufacturing Resource Planning (MRPII)7 module and the software code for carrying out the features and functions of this invention 8), wherein the production plan schedule creation program includes a characteristic classification unit, a work time definition unit (Paragraph 0029, It is important to prioritize 10 and select the primary the strategic objective 11 as different strategic objectives 9 may have different and/or conflicting measures. For example, if there were two strategic objectives 9, one to improve profitability and another to reduce product lead-times, the measure for improving profits might be something like monitoring the earnings before income taxes (EBIT) while the measure for reducing lead-times might be some-thing like monitoring the average lead-time per customer order), a production model construction unit, and a production plan optimization unit (Paragraph 0015, A technical problem in connection with strategic planning and operational activities is that there is no knowledge of an effective means for determining the optimal activity and/or work schedule that optimizes the work schedule to be consistent with and supportive of the strategic objective of an entity; Paragraph 0037, For example, if the primary strategic objective 11 was chosen to be reducing lead-times, one of the questions that must be answered is: does the entity want to get orders out faster or does the entity want to get more orders out in the same time frame. Note that these two issues do not necessarily result in the same outcome. It is quite possible to find a means to get more orders out in a day and yet not reduce the lead-times for any job. Similarly, it is very possible to reduce the lead-times of many jobs and still not ship any more jobs per day than was shipped in the past; Paragraph 0038, If an entity chose getting orders out faster, then the order of the constraint 18 to schedule against would be the man, machine, fixture or whatever constraint 17 selected that has the greatest order per load ratio on it. For example, if reducing lead-times was the strategic objective 11 and the desired result 26 was to get orders out faster and the machines were chosen as the constraint 17, then the machine with the greatest number of orders per machine load hours should be scheduled first for the planning period. The reason for this is that this measure 27 is determining the amount of time per order; Paragraph 0039, On the other hand, if reducing lead-time was the strategic objective 11 and an entity chose getting more orders out per day and the machines were chosen as the constraint 17, then the machine with the greatest number of orders tied to that machine should be scheduled first. The reason for this is that the measure 27 is determining the machine with the greatest number of orders and not the amount of time those orders consume), the characteristic classification unit is configured to extract, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time … for each product model number and for each work code based on a characteristic classification library, the work time definition unit is configured to, when the characteristic of the work time … extracted by the characteristic classification unit for each product model number and each work code includes a distribution characteristic defined in a work time definition library, create work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the … characteristic (Paragraph 0029, It is important to prioritize 10 and select the primary the strategic objective 11 as different strategic objectives 9 may have different and/or conflicting measures. For example, if there were two strategic objectives 9, one to improve profitability and another to reduce product lead-times, the measure for improving profits might be something like monitoring the earnings before income taxes (EBIT) while the measure for reducing lead-times might be some-thing like monitoring the average lead-time per customer order), the production model construction unit is configured to construct a production model for producing the products related to the plurality of product model numbers using the work time definition data (Paragraph 0037, For example, if the primary strategic objective 11 was chosen to be reducing lead-times, one of the questions that must be answered is: does the entity want to get orders out faster or does the entity want to get more orders out in the same time frame. Note that these two issues do not necessarily result in the same outcome. It is quite possible to find a means to get more orders out in a day and yet not reduce the lead-times for any job. Similarly, it is very possible to reduce the lead-times of many jobs and still not ship any more jobs per day than was shipped in the past; Paragraph 0038, If an entity chose getting orders out faster, then the order of the constraint 18 to schedule against would be the man, machine, fixture or whatever constraint 17 selected that has the greatest order per load ratio on it. For example, if reducing lead-times was the strategic objective 11 and the desired result 26 was to get orders out faster and the machines were chosen as the constraint 17, then the machine with the greatest number of orders per machine load hours should be scheduled first for the planning period. The reason for this is that this measure 27 is determining the amount of time per order; Paragraph 0039, On the other hand, if reducing lead-time was the strategic objective 11 and an entity chose getting more orders out per day and the machines were chosen as the constraint 17, then the machine with the greatest number of orders tied to that machine should be scheduled first. The reason for this is that the measure 27 is determining the machine with the greatest number of orders and not the amount of time those orders consume), and the production plan optimization unit is configured to optimize the production model to minimize a lead time of the production model (Paragraph 0013, For example, if a business has decided that its primary strategic objective is to substantially reduce lead-times to customers, then scheduling by the oldest order first is not the best method to minimize lead-times. Instead, it would be more beneficial to schedule the work based upon minimizing the lead-times to customers; see Figure 2 and related text in Paragraph 0044, As another example, if the primary strategic objective 11 was reducing lead-times for customer orders and the measure for scheduling work 15 was chosen to be lead-time until order completion, the lead-time for each dependant job and/or order would be determined and cumulated 19. All of the independent jobs and/or orders could then be scheduled 20 since they would not impact any other job. The dependant jobs and/or orders would then be sorted 21 in ascending order by the chosen constraint 17. Thus, if the chosen constraint 17 was the machine, the jobs and/or orders would be sorted 21 ascendingly by machine; Paragraph 0047, The next step is to return to the step wherein the order of the constraints for scheduling work by was defined 18 and continue with this process until all of the jobs have been scheduled through all of the constraints).
McCormick discloses optimizing the production model to minimize a lead time of the production model, wherein the work measure is the average lead time for each job and/or order. Although McCormick discloses creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library, McCormick does not specifically disclose a work time distribution characteristic (e.g. shape of the distribution).
However, Powell discloses the characteristic classification unit is configured to extract, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code based on a characteristic classification library (Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner notes that Powell can identify whether the distribution is skewed to the left or to the right. Therefore, based on broadest reasonable interpretation in light of the specification, Powell discloses a “characteristic of a work time distribution” because it can identify the difference between left and right inclinations of the distribution), the work time definition unit is configured to, when the characteristic of the work time distribution extracted by the characteristic classification unit for each product model number and each work code includes a distribution characteristic defined in a work time definition library, create work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (see Figure 11 and related text in Paragraph 0107, The project management and work tracking system is implemented in a computer system environment comprising processor 1110 resources and memory 1120 resources used to implement program system functionality including scheduling of tasks/sub-tasks and tracking execution by a scheduler/tracker 1180 using defined task and sub-task data 1170 and managing acquisition and dissemination of project data from users by a user interface and display controller 1160; Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner interprets the “estimated time to assembly a product” as the “work time for each product number” and the “estimated time for each sub-task” as the “work time for each work code.”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time for each product model number and for each work code based on a characteristic classification library (e.g. average lead time per job/customer order) of the invention of McCormick to further incorporate a characteristic of a work time distribution of the invention of Powell because doing so would allow the method to measure variability about likely/expected outcomes at different levels of detail and granularity of tasks (See Powell, Paragraphs 0096 & 0114). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 2006/0009989 A1), in view of Powell (US 2020/0104169 A1), in further view of DaCosta (US 9,172,738 B1).
Regarding claims 2 and 7, which are dependent of claims 1 and 6, the combination of McCormick and Powell discloses all the limitations in claims 1 and 6. McCormick discloses optimizing the production model to minimize a lead time of the production model, wherein the work measure is the average lead time for each job and/or order. Although McCormick discloses creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library, McCormick does not specifically disclose a work time distribution characteristic (e.g. shape of the distribution). 
However, Powell discloses wherein the characteristic classification library includes a program for extracting … the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined as a work time including a work time dependent element other than the work code (Paragraph 0103, In a disclosed quantitative time estimation system, the system can include a display driver, a processor and a database. The database can be for storing in a task definition storage location of the database task data representative of one or more defined tasks and wherein each task comprises a plurality of sub-tasks, wherein data elements representative of each of the sub-tasks are separately stored in data fields defined in the database, the data representing each-sub task including a sub-task identifier data element. The display driver can be configured to generate for display on a display screen, a user interface displaying at least one sub-task identifier and provide input fields to input a first time estimate value and a second time estimate value for the sub-task, wherein the first time estimate value is a quantitative value representing high confidence assessment of one end of a time estimate range, and the second time estimate value is a quantitative value representing high confidence assessment of the other end of the time estimate range. The processor can be configured to, in response to receiving data input of the first time estimate value and the second time estimate value, determine using the first time estimate value and the second time estimate value for the sub-task, a low end time value, a high end time value, and a range width value and store the low end time value, high end time value, and range width value as data elements for the sub-task in data fields defined in the database, generate for the sub-task an associated centre value derived from the low end time value and the high end time value and store the associated centre value as a data element for the subtask in a data field defined in the database. The processor can be further configured to provide output representative that an associated centre value has been stored for all sub-tasks of a task and aggregate the associated centre value for each sub-task of a task to determine the consolidated quantitative time estimate for the task. The processor can be further configured to output the consolidated quantitative time estimate for the task for utilisation in a project management system; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time for each product model number and for each work code based on a characteristic classification library (e.g. average lead time per job/customer order) of the invention of McCormick to further incorporate a characteristic of a work time distribution of the invention of Powell because doing so would allow the method to measure variability about likely/expected outcomes at different levels of detail and granularity of tasks (See Powell, Paragraphs 0096 & 0114). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Powell can identify skewness of the normal distribution (Paragraphs 0096-0099). Further, Powell states that when the normal distribution is asymmetrical, estimates tend to be optimistic or pessimistic. Therefore, in order to improve accuracy of the estimate, is better to aggregate the centre values calculated for each sub-task (Paragraph 0105). Although the combination of McCormick and Powell discloses a characteristic of the work time distribution (e.g. skewness of the distribution), the combination of McCormick and Powell does not specifically disclose wherein a plurality of mountains are present.
	However, Da Costa discloses wherein the characteristic classification library includes a program for extracting the number of mountains in the work time distribution as the characteristic of the work time distribution (Column 13, lines 48-55,  Noise” effects, caused by inaccurate/uncertain estimates in ETA or Task Execution Time (TET) are also modeled, see N1(s) and N2(s) 410,320 respectively. There are estimation uncertainties N1(s) and N2(s) on PUT and TET respectively. N1(s) is based on current sampled driving pattern variations etc for PUT. N2(s) is based on recorded TET for similar orders/stores and it partially driven by past history; TET is affected by unforeseen (by the Scheduler Process Model) demand spikes (more backlog), machine breakdown (less capacity) etc.); see Figure 7; Column 18, lines 61-67, 720 depict the frequency distribution of a composite frequency distribution of PUT, 606, 706 and Shifted Task Start Time (TST) distribution 706. It is the frequency distribution of “green” coffee delivery—The normal operating range 730, is derived from the composite distribution characteristics of 720. 732, 734 mark the lower and upper bounds of the range with a median 736. The asymmetric skew is expected—it's a composite of two distributions that, even if symmetric, are shifted by 710, measured from medians 704, 708; Column 19, lines 16-24, If CPU resources are limited, a simplified approach is to compute the median range for ETA and TET for an each order type this simplification should be reviewed, based on the level of customization that each coffee order has. If the orders are identical, the correlation is expected to be high but will be confirmed by the system software. Conversely, if orders have multiple options (e.g. soy milk, whipped cream), which significantly adds to the TET, then an approximation may not correlate well and the store performance display, FIG. 13 will indicate that; Column 19, lines 26-28, If the correlation is poor, then approximations should be avoided, in favor of a more comprehensive simulation with iteration shifting, see 700, 701,702 to match customer biases; Examiner notes that Da Costa can identify different medians based on the level of customization for each coffee order. Therefore, based on broadest reasonable interpretation in in light of the specification, Da Costa discloses a “program for extracting the number of mountains in the work time distribution.” Further, Examiner interprets the “estimated time to assembly a coffee” as the “work time for each product number” and the “estimated time for each coffee customization” as the “work time for each work code.”), and when a plurality of the mountains are present as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined as a work time including a work time dependent element other than the work code (see Figure 5; Column 16, lines 50-59, Transition points are where scheduler decides that the model (defining the relationship between reference and control signals) is broken. It needs to migrate towards applying another demand curve pattern and its associated control model. Transition points from slow to fair are shown, see 508 and from fair to peak, see 506. The corresponding composite frequency distribution of historical TET times is shown below 502; see 514,524,528 for slow, fair and peak demand. These composite frequency distributions are the Store Load Characteristics (SLC) for that time period; Column 16, lines 66-67 & Column 17, lines 1-9, The PID values are computed for each control region by perusing the historical TET and TST delay frequency distribution character of each region see 514, 524, and 528 for the TET distribution for slow, fair and peak respectively. TET gives a sense of historic available capacity. The TST delay distribution [see FIG. 4, 414, 420] provides indication of backlog. The PID values are correlated with the matching frequency distribution. If the values are correctly computed, the predicted and historical values for median TET, 532,536,540 will correlate well, as will the distribution curve characteristics; Examiner notes that the frequency time distribution has different median values, wherein the median values are different when the demand/backlog is slow, fair and peak respectively. Therefore, the time execution time frequency distribution is dependent of the demand/backlog).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time distribution for each product model number and for each work code based on a characteristic classification library (e.g. shape of the distribution) of the invention of McCormick and Powell to further incorporate wherein the characteristic classification library includes a program for extracting the number of mountains in the work time distribution as the characteristic of the work time distribution of the invention of DaCosta because doing so would allow the method to identify multiple medians when the level of customization and/or demand/backlog is different (See DaCosta, Figure 5 & Figure 7, Column 19, lines 16-24). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 2006/0009989 A1), in view of Powell (US 2020/0104169 A1), in further view of Giebels et al. (US 2006/0079979 A1).
Regarding claims 3 and 8, which are dependent of claims 1 and 6, the combination of McCormick and Powell discloses all the limitations in claims 1 and 6. McCormick discloses optimizing the production model to minimize a lead time of the production model, wherein the work measure is the average lead time for each job and/or order. Although McCormick discloses creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library, McCormick does not specifically disclose a work time distribution characteristic (e.g. shape of the distribution). 
	However, Powell discloses a work time distribution characteristic, wherein the characteristic classification library includes a program for extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution (Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner notes that Powell can identify whether the distribution is skewed to the left or to the right. Therefore, based on broadest reasonable interpretation in light of the specification, Powell discloses a “characteristic of a work time distribution” because it can identify the difference between left and right inclinations of the distribution), and when the inclination on a right side of the mountain is equal to or less than a predetermined threshold as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined in a manner decomposed into a net work time and … (Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0126, If it is a tight skew, it will have a low multiplier. If it is a long skew, it will have a high multiplier. Thus, a qualitative assessment of the median is provided whilst also providing a qualitative assessment of the spread. So from two numbers, the disclosed systems and methods can determine the range endpoints and width. From these values a fourth value can be calculated, which is the average of the high and the low (the standard estimate). This centre value for sub-tasks is aggregated to provide the consolidated estimate for the task; Examiner notes that the work time distribution is decomposed into sub-tasks when the work distribution is skewed, which helps the estimates to be more accurate).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time for each product model number and for each work code based on a characteristic classification library (e.g. average lead time per job/customer order) of the invention of McCormick to further incorporate a characteristic of a work time distribution, wherein the characteristic classification library includes a program for extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution of the invention of Powell because doing so would allow the method to assess the estimate using the centre value for sub-tasks, which results in more accurate estimates (See Powell, Paragraph 0126). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Although Powell discloses wherein the work time distribution is decomposed into sub-tasks when the work time distribution is skewed, the combination of McCormick and Powell does not specifically disclose wherein the work time distribution is decomposed into net work time and a wait time.
	However, Giebels et al. discloses wherein the work time distribution is decomposed into net work time and a wait time (Paragraph 0003, The total duration, or lead time, of a production task in complex discrete manufacturing consists of the time the task must wait before it can begin processing (the waiting time) and the time the task actually takes for processing (the processing time). Complex discrete manufacturing refers to manufacturing to produce a relatively large number of orders of different kinds, where a significant number of orders require a considerable number of production tasks. In practice, waiting times are often much longer than processing times and therefore dominate the overall lead time of a production order made up of a number of different production tasks; Paragraph 0004, Waiting times result from conflicting demands from various tasks on shared manufacturing resources such as machine tools and human operators of machine tools, large lot sizes, and unpredictable changes in processing times and unpredictable changes in the times at which necessary raw materials or components arrive at the manufacturing plant. In a highly dynamic manufacturing environment with inherent uncertainties and variability, particularly in complex manufacturing, it can be very difficult to predict waiting times for all tasks. Instead, it is typical for production planners who use Manufacturing Resource Planning (MRP II) systems to resort to predefined fixed lead times that include extra waiting time to provide a cushion for process variability. However, this practice fails to consider that lead times depend on the actual load of the manufacturing plant. Consequently, this practice results in unnecessarily high estimates of lead times, high work in progress (WIP) levels, unnecessary overtime costs, and chaotic conditions on the shop floor; Paragraph 0007, The method steps and/or the steps performed by the processor and/or the steps called for by the computer readable program code include determining stochastic parameters for each task of the plurality of tasks, and calculating a stochastic waiting time for at least one selected task of the plurality of tasks. The calculation is based at least in part on the stochastic parameters of the tasks; Paragraph 0023, The calculated waiting times may be used to provide a more realistic picture of order lead times than conventional conservative waiting time assumptions. Moreover, the calculated waiting time information may be used as an input to support detection of potential bottlenecks. Another potential use of the calculated waiting times may be for exploring "what-if" scenarios to attempt to deal with likely problems in achieving time commitments for the current or proposed order mix. The calculated waiting times may further serve as an input to production planning systems; Paragraph 0074, The calculation of the stochastic waiting time for task T.sub.m can be completed by fitting to the (now final) minimum, most likely and maximum values of the stochastic waiting time for task T.sub.m a probability density function. For example, a triangular probability density function or beta probability density function may be used. FIG. 10A illustrates, by way of example, fitting of a triangular probability density function to the following set of values: minimum=5, most_likely=9 and maximum=20. As another example, FIG. 10B illustrates fitting of a beta density probability function to the same set of values. Thus the calculated stochastic waiting time for task T.sub.m may be expressed by a probability density function supported in a range between a first end point that represents the minimum waiting time and a second end point that represents the maximum waiting time. The probability density function may exhibit a peak value that represents the most likely waiting time. (It is noted that the stochastic parameters referred to above--e.g., in Table 2--may be expressed in similar fashion.) Referring once more to FIG. 4, step 418 follows step 416. At 418, some attributes of task T.sub.m are adjusted based at least in part on the stochastic waiting time for task T.sub.m which results from 416. FIG. 9 is a flow chart that illustrates details of step 418. The process of FIG. 9 begins at 902 and advances to 904 at which the parameters EXST and EXET of task T.sub.m are adjusted. For example, the EXST of task T.sub.m may be set to EXEST+WT, where WT is the stochastic waiting time for task T.sub.m as calculated at 416 in FIG. 4 and in FIGS. 7A-7C. Also, EXET of task T.sub.m may be set to EXST+LT).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decomposition of a task into multiple sub-tasks of the invention of McCormick and Powell to further incorporate wherein the task is decomposed into a network time and a wait time of the invention of Giebels because doing so would allow the method to calculate a stochastic waiting time for at least one selected task of the plurality of tasks, which avoids unnecessarily high estimates of lead times (See Giebels, Paragraph 0004 & 0007). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 2006/0009989 A1), in view of Powell (US 2020/0104169 A1), in further view of Runkana et al. (US 2018/0107450 A1).
Regarding claims 4 and 9, which are dependent of claims 1 and 6, the combination of McCormick and Powell discloses all the limitations in claims 1 and 6. McCormick discloses optimizing the production model to minimize a lead time of the production model, wherein the work measure is the average lead time for each job and/or order. Although McCormick discloses creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library, McCormick does not specifically disclose a work time distribution characteristic (e.g. shape of the distribution). 
However, Powell discloses wherein the characteristic classification library includes a … work time distribution as the characteristic of the work time distribution, and when a peak is present as the characteristic of the work time distribution for each product model number and for each work code, when the work time for each product model number and for each work code is defined, … (see Figure 11 and related text in Paragraph 0107, The project management and work tracking system is implemented in a computer system environment comprising processor 1110 resources and memory 1120 resources used to implement program system functionality including scheduling of tasks/sub-tasks and tracking execution by a scheduler/tracker 1180 using defined task and sub-task data 1170 and managing acquisition and dissemination of project data from users by a user interface and display controller 1160; Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner interprets the “estimated time to assembly a product” as the “work time for each product number” and the “estimated time for each sub-task” as the “work time for each work code.”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time for each product model number and for each work code based on a characteristic classification library (e.g. average lead time per job/customer order) of the invention of McCormick to further incorporate a characteristic of a work time distribution of the invention of Powell because doing so would allow the method to measure variability about likely/expected outcomes at different levels of detail and granularity of tasks (See Powell, Paragraphs 0096 & 0114). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Powell can identify skewness of the normal distribution (Paragraphs 0096-0099). Further, Powell states that when the normal distribution is asymmetrical, estimates tend to be optimistic or pessimistic. Therefore, in order to improve accuracy of the estimate, is better to aggregate the centre values calculated for each sub-task (Paragraph 0105). Although the combination of McCormick and Powell discloses a characteristic of the work time distribution, the combination of McCormick and Powell does not specifically disclose extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, and preprocessing of removing work performance data related to the peak as an outlier is performed.
However, Runkana et al. discloses extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, … , preprocessing of removing work performance data related to the peak as an outlier is performed (Paragraph 0004, Existing pre-processing techniques for cleaning the data conducts data filtering in a highly computational technique. The steps in this kind of data pre-processing technique further includes outlier analysis and data imputation. In case of outlier analysis of this kind, there are different outliers such as obvious outliers, and uncommon values, such as negative temperatures and pressures in case of operations involved in manufacturing and process industries. There are various types of outlier algorithms, but these cannot be implemented in all cases. Additionally, while carrying out outlier analysis for past historical data, there are cases of various operating conditions. In such cases, an outlier analysis over the entire period is not usually feasible as the distribution of the parameter might vary over certain operating conditions and over diverse periods of operation in a plant; Paragraph 0038, The integrated data obtained from the data filtering module 214 is utilized by the multi-level outlier analysis module 216 to remove one or more outliers to obtain a filtered data. The integrated data may include data points which are outside the normal range of a parameter and these data points are termed as outliers. The presence of outliers may lead to inflated error and substantial distortions of the parameters and statistical estimates. The statistical estimates are predicted values, which might not be accurately predicted if there are outliers, as the outliers would add noise to the data pre-processing system and reduce the data pre-processing system accuracy. The multi-level outlier analysis module 216 is a combination of a plurality of outlier removal models. Herein, the outlier removal models include one or more domain knowledge based outlier models, a box and whisker model and a z-score model. The domain knowledge based outlier models form a first level and the box and whisker model and the z-score model form the second level of the multi-level outlier analysis module 216. The outliers in the integrated data are first removed by utilizing the domain knowledge based outlier models and then a combination of the box and whisker model and the z-score model is utilized to remove the remaining outliers in the integrated data to obtain the filtered data. The multi-level outlier analysis module 216 is further described in detail with reference to FIG. 5; Examiner notes that the data can be analyzed at different levels, wherein the lower levels include different parameters.”)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the work time distribution of the invention of McCormick and Powell to further incorporate and outlier analysis module of the invention of Runkana because doing so would allow the method to identify data points that are outside the normal range of a parameter (See Runkana, Paragraph 0038). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 10, which are dependent of claims 1 and 6, the combination of McCormick and Powell discloses all the limitations in claims 1 and 6. McCormick discloses optimizing the production model to minimize a lead time of the production model, wherein the work measure is the average lead time for each job and/or order. Although McCormick discloses creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library, McCormick does not specifically disclose a work time distribution characteristic (e.g. shape of the distribution). 
	However, Powell discloses a characteristic classification library includes a program for calculating … the work performance data for each product model number and for each work code (see Figure 11 and related text in Paragraph 0107, The project management and work tracking system is implemented in a computer system environment comprising processor 1110 resources and memory 1120 resources used to implement program system functionality including scheduling of tasks/sub-tasks and tracking execution by a scheduler/tracker 1180 using defined task and sub-task data 1170 and managing acquisition and dissemination of project data from users by a user interface and display controller 1160; Paragraph 0123, Embodiments of the methods and systems enable estimates to be made independent of an attempt to characterize or assume a probability distribution of outcomes. From historical and empirical evidence it has been observed that, typically for professional services and in particular software development, task outcome probabilities tend to show a positively skewed distribution (an example is shown in FIG. 13) with a longer tail on the right of the distribution, therefore estimation theories based around normal distributions is typically flawed. Further, the distribution can change from task to task and due to the unknowns for estimation of software projects the actual distribution cannot be predicted with any accuracy in the planning phase of a project; Paragraph 0137, Many different tasks may be involved in a manufacturing process. In the example of custom computer building, the task of building a computer to specification, the sub-tasks may include fetching a component, positioning the component into a computer casing, connecting the component to other components, securing the component within the casing, moving the computer to the next assembly station, and so on. For specific customized orders as described immediately above, different combinations of previously time estimated sub-tasks may be required so the aggregation of those time estimations can be provided by the systems and methods described herein. In this way, the disclosed methods and systems can be retrofitted into existing scheduling systems, changing an existing system to having the capability to build in time estimates and the aggregation in the manner that is described herein, and ultimately, providing a robust outcome for time estimation where history is unavailable; Examiner interprets the “estimated time to assembly a product” as the “work time for each product number” and the “estimated time for each sub-task” as the “work time for each work code.”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a characteristic of a work time for each product model number and for each work code based on a characteristic classification library (e.g. average lead time per job/customer order) of the invention of McCormick to further incorporate a characteristic of a work time distribution of the invention of Powell because doing so would allow the method to measure variability about likely/expected outcomes at different levels of detail and granularity of tasks (See Powell, Paragraphs 0096 & 0114). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Powell can identify skewness of the normal distribution (Paragraphs 0096-0099). Further, Powell states that when the normal distribution is asymmetrical, estimates tend to be optimistic or pessimistic. Therefore, in order to improve accuracy of the estimate, is better to aggregate the centre values calculated for each sub-task (Paragraph 0105). Although the combination of McCormick and Powell discloses a characteristic of the work time distribution, the combination of McCormick and Powell does not specifically disclose calculating a data loss rate of the work performance data.
However, Runkana et al. discloses wherein the characteristic classification library includes a program for calculating a data loss rate of the work performance data for each product model number and for each work code, and when the data loss rate of the work performance data for each product model number and for each work code is equal to or larger than a predetermined threshold (Paragraph 0052, FIG. 5 illustrates a flow diagram depicting an exemplary process flow of method 500 for outlier analysis, in accordance with an example embodiment. In an embodiment, the process 500 may be embodied or executed in a system, for instance the system 200 (FIG. 2) through the multi-level outlier analysis module 216 (FIG. 2). The integrated data obtained from the data filtering module 214 is utilized for outlier analysis. At first parameters are identified on which outlier analysis should not be carried out. The outlier analysis is then carried out on the remaining number of parameters. The first level of the multi-level outlier analysis module 214 includes one or more domain knowledge based outlier models. The domain knowledge based outlier models remove outliers based on domain of the parameters. For example, in a process plant data there cannot be temperature values which are negative; hence the parameters for temperature data which have a negative value are considered as outliers and are removed; Paragraph 0053, Further, the second level of multi-level outlier analysis module 214 includes the box and whisker model and z-score model which are arranged in a hierarchical structure. At step 602, it is analyzed whether a parameter has to refrain from outlier analysis, if yes then the outlier analysis is stopped at step 604. If not, at step 606, a first amount of outliers is calculated using the box and whisker model with a factor α (for example α=3). At step 608, the first amount of outliers is compared with a pre-defined threshold value. At step 610, if the first amount of outliers is less than a pre-defined threshold value then the outliers are removed using the box and whisker model. If the first amount of outliers is equal to or greater than the pre-defined threshold value, then a second amount of outliers is calculated using the box and whisker model with a factor 2α (for example 2α=6) as in step 612 and also using the z-score model with factor β (for example β=3) as in block 614. The second amount of outliers obtained from both the box and whisker model and the z-score model is compared at step 616, and the model providing lesser second amount of outliers is utilized for removing the outliers from the integrated data to obtain the filtered data. For example, if the second amount of outliers obtained by the box and wisher model with a factor 2α is greater than the second amount of outliers obtained by the z-score model with factor β, the z-score model is utilized to remove the outliers at step 618, otherwise by the box and wisher model is utilized to remove the outliers at step 620 for a particular parameter. The filtered data is further utilized to obtain imputed data by the system 200 as described further in FIG. 6), a data loss complement algorithm is applied as preprocessing for the work performance data for each product model number and for each work code (Paragraph 0054, FIG. 6 illustrates a flow diagram depicting an exemplary process flow of method 600 for availability analysis, in accordance with an example embodiment. In an embodiment, the process 600 may be embodied or executed in a system, for instance the system 200 (FIG. 2) through the multivariate imputation module 218 (FIG. 2). After outlier analysis, to assess the availability of various parameters in the filtered data, data availability statistics is carried out by the availability module 220 and the missingness pattern analysis (MPA) module 222; Examiner interprets the missingness pattern analysis as the data loss complement algorithm).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the work time distribution of the invention of McCormick and Powell to further incorporate and outlier analysis, wherein the number of outliers are tracked of the invention of Runkana because removing too many outliers would reduce the data pre-processing accuracy (See Runkana, Paragraph 0038). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624